Order entered February 22, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-01117-CV

                  IN RE JOSE F. RODRIGUEZ JR., Relator

          Original Proceeding from the Criminal District Court No. 1
                            Dallas County, Texas
                     Trial Court Cause No. F20-41693-H

                                    ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                            /s/   ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE